Title: Continental Congress Motion that Debates on the Establishment of Funds Be Public, 18 February 1783
From: Hamilton, Alexander,Continental Congress
To: 


[Philadelphia] February 18, 1783
Whereas it is the desire of Congress that the motives of their deliberations and measures (as far as they can be disclosed consistently with the public safety) should be fully known to their constituents:
Therefore Resolved that when the establishment of funds for paying the principal & interest of the public debts shall be under the consideration of this house the doors thereof shall be open.
